Citation Nr: 0843601	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  02-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for hearing loss, 
including as secondary to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana denying the veteran's claims for service connection 
for heart disease, hearing loss and cataracts.

The veteran testified before the undersigned at a July 2002 
hearing at the RO.  The transcript has been associated with 
the claims folder.

The Board remanded this case for further development in July 
2003, and it was subsequently returned to the Board.  In 
September 2008, the appeals management center granted service 
connection for cataracts.


FINDINGS OF FACT

1.  There is no nexus between the veteran's heart disease and 
service.

3.  There is a nexus between the veteran's bilateral hearing 
loss and service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
heart disease have not been met. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).

2.  The criteria for entitlement to service connection for a 
bilateral hearing loss disability have been met. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim for service connection for bilateral 
hearing loss.

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In an April 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate the claim for service 
connection for heart disease, including on the basis of 
exposure to radiation; told him what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the April 2001 letter 
told the veteran to submit evidence of a current disability, 
of a continuity of symptomatology and of an event in service.  
This notice should have served to tell him to submit relevant 
evidence in his possession.

The veteran was not provided notice on the effective date or 
rating elements of the claim.  Because the claim is being 
denied, no rating or effective date is being assigned, and 
the absence of notice on these elements did not prevent the 
veteran from meaningful participation in the claim or 
otherwise result in prejudice.  McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984); Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  

VA has met its duty to assist the veteran with the 
development of his claim by obtaining all reported treatment 
records, obtaining radiation estimates from the Defense 
Threat Reduction Agency.  The RO obtained an opinion as to 
whether hear disease was radiation related, but because there 
is no competent evidence that the disease may be related to 
such exposure or to other disease or injury in service, 
further opinions are not required.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service treatment records are missing and the 
National Personnel Records Center (NPRC) has reported that 
the records were destroyed in a fire at that facility in 
1973.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The RO and AMC have 
succeeded in obtaining service department records verifying 
the veteran's participation in nuclear testing and have 
obtained estimates of the veteran's radiation exposure.  The 
veteran has not reported other in-service injuries or 
diseases.  Hence, further efforts would not be reasonably 
likely to assist the veteran in substantiating the claim.

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service- connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

Third, direct service connection can be established by 
showing that the disease was incurred during, or aggravated 
by, service.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Direct service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Heart Disease

The veteran contends that he was exposed to ionizing 
radiation in 1951 during participation in Operation Buster-
Jangle, and that this exposure has caused his current heart 
disease.  As noted, the service department has verified the 
veteran's exposure to radiation during that operation.

A January 1994 hospital summary reveals that the veteran 
underwent a single vessel percutaneous transluminal coronary 
angioplasty (PTCA) and that he was diagnosed as having 
coronary artery disease, hyperlipidemia and exertional 
angina.  He reported exertional chest pain since 
approximately 1979.

The veteran reported his history of radiation exposure at a 
March 1994 VA general medical examination.  He reported only 
rare bouts of chest pain prior to being hospitalized for 
severe chest pains in November 1993, and chest pains since 
that time.  A 1985 myocardial infarction that forced his 
retirement, and the January 1994 balloon angioplasty were 
reported.  

Following a physical examination and a review of the 
veteran's claims folder, the examiner diagnosed 
arteriosclerotic cardiovascular disease, and opined that the 
only possible results of the veteran's radiation exposure 
were cataracts and keratosis.  A chest X-ray revealed a 
normal sized heart and an impression of no active 
cardiopulmonary disease.

A November 2000 stress echocardiography demonstrated a normal 
augmentation of the ejection fraction with no signs of 
ischemia.

The veteran underwent right cartotid endarterectomy and patch 
angioplasty in April 1998.

At his July 2002 hearing, the veteran testified regarding his 
radiation exposure as well as his first episode of heart 
disease in 1985 and his 1993 angioplasty.

A September 2008 Defense Threat Reduction Agency (DTRA) 
report estimated that the veteran could have received an 
external gamma dose of 16 rem, an external neutron dose of 1 
rem, 28 rem dose to his eye lens, and 550 rem dose to any of 
his skin areas as a result of his 1951 exposure.  This dosage 
estimate revised a March 1996 DTRA report that stated that 
the veteran had virtually "no potential" for radiation 
exposure due to his distance from ground zero.

The veteran has a current disability as he has a diagnosis of 
arteriosclerotic cardiovascular disease.  His claims 
regarding in-service exposure to ionizing radiation are 
supported by the September 2008 DTRA dosage estimates.

Cardiovascular disease is not a condition for which service 
connection is presumed due to ionizing radiation exposure, 
nor is it a radiations disease.  38 C.F.R. §§ 3.309(a), 
3.311.  Service connection must therefore be demonstrated by 
competent evidence linking the current disability to 
radiation exposure or to another injury or disease in 
service.

No such competent evidence has been presented.  The veteran 
has not reported a continuity of symptomatology and he has 
reported that his heart condition began in approximately 
1979.  The medical evidence suggests the onset of symptoms 
many years after service, and the VA examiner declined to 
link the veteran's current cardiac disability to service.

The veteran contends that his current cardiac disability is 
related to his ionizing radiation exposure during service, 
but as a lay person, he is not qualified to express a 
competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
record contains no scientific or medical evidence suggesting 
a link between the current heart disease and service.

Based on the lack of evidence of a nexus between a current 
disability and service, the Board finds that a preponderance 
of the evidence is against the claim.  That being the case, 
the reasonable doubt does not arise, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The veteran contends that he suffers from hearing loss as a 
result of his service, including his 1951 exposure to 
radiation.  He also contends that he was exposed to gun and 
artillery fire during his service in the 554th Artillery 
unit.

The veteran testified at his July 2002 Board hearing 
regarding his exposure to occupational noise, but stated that 
his place of employment made hearing "devices" available.  
He recalled that he had an ear condition while in-service 
that required his ears to be "washed out".

A VA audiological examination was conducted in June 2004 as 
required by the July 2003 Board remand.  The veteran reported 
occupational noise exposure from his 38 years working for 
International Paper, as well as military noise exposure 
described above.  He also reported doing recreational wood 
work for a few years.  Audiological testing revealed right 
ear thresholds between 30 and 60 decibels, and left ear 
thresholds between 10 and 60 decibels between 500 and 4000 
Hertz.  Right ear word recognition scores were 92 percent and 
left ear word recognition scores were 92 percent.  The 
examiner said that he was unable to offer an opinion as to 
whether the veteran's bilateral hearing loss was related to 
his military service without resorting to speculation.

The veteran has bilateral hearing loss as defined by VA 
regulations as he had a threshold in excess of 40 decibel in 
both ears at the June 2004 audiological examination.  38 
C.F.R. § 3.385.

In-service noise exposure is conceded, and the veteran's 
reports of acoustic trauma are consistent with his reported 
duties in his artillery unit.  He has also reported 
experiencing an unspecified ear condition while in-service.  

However, in order for the veteran's bilateral hearing loss to 
be recognized as directly service connected, the condition 
must be linked to the in-service noise exposure or to some 
other disease or injury in service.  While there is no 
evidence of a link to radiation, the veteran testified that 
his ears were washed out in service and that he noted 
gradually deteriorating hearing that began in service.

The veteran is competent to report the in-service treatment 
and continuity of symptoms.  The VA examiner was asked to 
express an opinion as to whether it was at least as likely as 
not that current hearing loss was related to noise exposure 
in service.  The examiner did not directly respond to this 
question.  The examiner's statement that there was 
insufficient information to render an opinion one way or the 
other, can be read as placing the evidence in equipoise.  
Given the Board's heightened duties given the missing service 
treatment records, the Board concludes that the evidence is 
in equipoise on the question of whether the current hearing 
loss is related to service.

In light of the fact that the veteran's service treatment 
records are presumed to have been destroyed, that the veteran 
was likely exposed to noise while serving in the artillery, 
that he reported experiencing an ear condition while in 
service, and the VA examiner's opinion, the evidence is at 
least in equipoise.  Entitlement to service connection for 
bilateral hearing loss is therefore granted.  38 U.S.C.A. § 
5107(b).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


